COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                §

  BILLY RAY FOSTER, JR.,                        §              No. 08-19-00168-CR

                       Appellant,               §                 Appeal from the

  v.                                            §               350th District Court

  THE STATE OF TEXAS,                           §             of Taylor County, Texas

                        State.                  §                 (TC# 11665-D)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 13, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jacob Blizzard, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before October 13, 2019.

       IT IS SO ORDERED this 12th day of September, 2019.

                                                    PER CURIAM